Title: To George Washington from David Lenox, 28 February 1795
From: Lenox, David
To: Washington, George


        
          Sir
          Philadelphia 28th February 1795
        
        When I agreed to accept the appointment of Comptroller of the Treasury for a time it was not on the presumption that it would be permanent, but I freely confess that I conceived it was meant as a compliment and with a desire to forward my views in public life beyond the appointment I held as Marshal of the Pennsylvan⟨ia⟩ District, in which I have sacrificed both time and property—Whatever regard Sir I may have for the propriety of your arrangements, the manner of my being placed in my present situation has wounded my feelings more than any thing that ever occured to me in the whole course of my life; and in justice to them must declare that my continuing long in Office after another is appointed to fill it, would be painful to me, however as it is proper to give time for the arrival of Mr Jackson I will continue to act ’till the last day of March next. and if he should arrive sooner the more agreeable it will be to me. After that period I shall not consider myself in Office, and this will comprehend not only a resignation of the Office I hold as Comptroller of the Treasury protempore, but also of the Office of Marshal of the Pennsylvania District. With every sentiment of respect and esteem I am. Sir Your very Obedt Servant
        
          D. Lenox
        
        
          P.S. It may be proper in me to Mention that I have shewn this letter to Mr Randolph & Mr Wolcott who both are of opinion that the contents may give you some uneasiness, God forbid Sir that this should be the case, my heart tells me that I am incapable of such a deed—my sole view is to do justice to my own feelings without injury to yours.
        
      